—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brill, J.), rendered May 6, 1992, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On the afternoon of October 10, 1990, the defendant was arrested for selling cocaine to an undercover officer pursuant to a so-called "buy and bust” operation. The undercover officer approached the defendant, who was riding a bicycle, and asked him for cocaine. The defendant took him to a nearby basement, where the defendant introduced him to the codefendant Samuel Perez. Thereafter, they sold a quantity of cocaine to the undercover officer.
*604The defendant now contends that a police witness was improperly allowed to give expert testimony regarding the typical operating procedures of street-level drug sellers. However, the issue was unpreserved for appellate review, since the defendant never objected to this testimony on the ground now asserted (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245) and we decline to reach this contention in the exercise of our interest of justice jurisdiction.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Sullivan, Miller and Pizzuto, JJ., concur.